DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/22/2022 has been entered. Claims 1-21, 23 and 26-30 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 (b) rejection previously set forth in the Non-Final Office Action mail 02/01/2022.

Response to Arguments
Applicant’s arguments, filed 04/22/2022, with respect to the rejections of claims 1, 13, 15, 17, 21, 27 and 30 under 102 and 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Attorney Paul E. Franz on 05/03/2022.

13. (Currently Amended)  A method for hybrid quantum-classical information processing, the method comprising:	obtaining an initial input state of a quantum system, wherein the quantum system is represented by a graph and a ground state of the quantum system encodes a solution to an optimization task; 
	partitioning the graph into local regions according to the optimization task;
	performing quantum annealing and one or more of (i) parallel tempering, [[or]] and (ii) a cluster update algorithm, on a sequence of input states until a completion of a first event, wherein quantum annealing is performed with dynamical quantum fluctuations, the performing comprising applying the dynamical quantum fluctuations to one or more of the local regions at a given temperature in response to determining that performing the (i) parallel tempering [[or]] and (ii) cluster update algorithm fails to overcome one or more energy barriers in an energy landscape at the given temperature; and
	determining that the completion of the first event has occurred.

27. (Currently Amended)  An apparatus comprising:
an annealing system comprising a quantum integrated circuit in communication with a classical integrated circuit, the annealing system configured to:
		obtain a set of input states to initialize a set of quantum systems from the output of a set of classical information processing units and returning the outputs of quantum systems as inputs to classical information processors, wherein a ground state of each quantum system encodes a solution to an optimization task and each quantum system is represented by a graph, wherein the graph is partitioned into local regions according to the optimization task;
           		apply any combinations of (i) dynamical thermal fluctuations and[[/or]] (ii) cluster update algorithms when the states evolve within the classical information processors;
           		in response to determining that application of the (i) dynamical thermal fluctuations and[[/or]] (ii) cluster update algorithms fails to overcome one or more energy barriers in an energy landscape at a given temperature, apply dynamical quantum fluctuations when the states evolve within the quantum systems, wherein the dynamical quantum fluctuations are applied to one or more of the local regions at the given temperature; and
repeat the application steps until a desirable output state is obtained.

30. (Currently Amended)  An apparatus comprising:
             an annealing system comprising a quantum system in communication with a thermal bath, the annealing system configured to:
                        obtain a set of input states to initialize a set of quantum systems from the output of a set of classical information processing units and returning the outputs of quantum systems as  inputs to classical information processors, wherein a ground state of each quantum system encodes a solution to an optimization task and each quantum system is represented by a graph, wherein the graph is partitioned into local regions according to the optimization task;
           		apply any combinations of (i) dynamical thermal fluctuations and[[/or]] (ii) cluster update algorithms when the states evolve within the classical information processors;
            	in response to determining that application of the (i) dynamical thermal fluctuations and[[/or]] (ii) cluster update algorithms fails to overcome one or more energy barriers in an energy landscape at a given temperature, apply dynamical quantum fluctuations when the states evolve within the quantum systems, wherein the dynamical quantum fluctuations are applied to one or more of the local regions at the given temperature; and
repeat the application steps until a desirable output state is obtained.

Allowable Subject Matter
Claims 1- 21, 23 and 26-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing a method for hybrid quantum-classical information processing, the method comprising:             obtaining a set of initial input states of respective quantum systems, wherein each quantum system is represented by a graph and a ground state of each quantum system encodes a solution to an optimization task; 
	for each initial input state:
		partitioning each graph into one or more local regions according to the optimization task;
applying one or more of (i) dynamical thermal fluctuations and (ii) cluster update algorithms to the input state and subsequent input states when the states evolve within classical information processors; 
determining that application of the (i) dynamical thermal fluctuations and (ii) cluster update algorithm are failing to overcome one or more energy barriers in an energy landscape at a given temperature;
in response to the determining, applying dynamical quantum fluctuations to the input state and subsequent states when the states evolve within the quantum systems, comprising applying dynamical quantum fluctuations on one or more of the local regions at the given temperature; and
repeating the application steps until a desirable output state is obtained.
The closest references found 
Amin et al. (US Pub. 2015/0363708) in Fig. 12, paragraphs 0158-0164 discloses a hybrid computer including a digital computer and an analog computer performing tasks to find a solution to the problem, the hybrid computer programs the quantum processor to an initial state, using a programming subsystem to establish an evolution Hamiltonian on a quantum processor, and causing the quantum processor to be evolved towards a final state associated with the problem Hamiltonian, where an evolution subsystem is used to gradually remove the quantum fluctuations from the system of qubits. For example, the hybrid computer raises the height of barriers between the potential wells in the energy landscape of the qubits.
Hamze et al. (US Pub. 2015/0269124) in Fig. 10, paragraphs 0073, 0086, 0248-0252 and 0294-0295 discloses a hybrid computing system, the computer system simulates the samples using parallel tempering. Hamze also teaches the hybrid computer selects the sub-set of samples such that each sample in the sub-set of samples is close to the other samples in the sub-set of samples and analyses the sub-set of samples with a cluster analysis technique.
However, the prior art of record do not teach or suggest, individually or in combination, 
for each initial input state: 20
determining that (i) parallel tempering and (ii) the cluster update algorithm are failing to overcome one or more energy barrier in the energy landscape at a given temperature; 
in response to the determining, applying quantum fluctuations on one or 25more of the local regions at the given temperature.  
repeating the application steps until a desirable output state is obtained.
Therefore the combination of features is considered to be allowable.

Claims 13, 27 and 30 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 2-12 are considered to be allowable because they are directly or indirectly dependent on claim 1.
Claims 14, 16, 18-20, 23 and 26 are considered to be allowable because they are directly or indirectly dependent on claim 13.
Claims 28-29 are considered to be allowable because they are directly or indirectly dependent on claim 27.

Claim 15 is allowable for disclosing a method for hybrid quantum-classical information processing, the method comprising: 
	obtaining an initial input state of a quantum system, wherein the quantum system is associated with a corresponding non-convex energy landscape comprising multiple energy barriers;
	performing quantum annealing and parallel tempering on a sequence of input states until a completion of a first event, wherein quantum annealing is performed with dynamical quantum fluctuations and wherein performing parallel tempering on the sequence of input states comprises:
performing parallel tempering on a first input state and subsequent input states to overcome one or more energy barrier until an energy barrier that cannot be overcome by parallel tempering is encountered; and
terminating parallel tempering on the initial input state and subsequent input states in response to determining that the energy barrier cannot be overcome by parallel tempering; and
determining that the completion of the first event has occurred. 
The closest references found 
Amin et al. (US Pub. 2015/0363708) in Fig. 12, paragraphs 0158-0164 discloses a hybrid computer including a digital computer and an analog computer performing tasks to find a solution to the problem, the hybrid computer programs the quantum processor to an initial state, using a programming subsystem to establish an evolution Hamiltonian on a quantum processor, and causing the quantum processor to be evolved towards a final state associated with the problem Hamiltonian, where an evolution subsystem is used to gradually remove the quantum fluctuations from the system of qubits. For example, the hybrid computer raises the height of barriers between the potential wells in the energy landscape of the qubits.
Hamze et al. (US Pub. 2015/0269124) in Fig. 10, paragraphs 0073, 0086 and 0248-0252 also discloses a hybrid computing system, and the computer system simulates the samples using parallel tempering.
However, the prior art of record do not teach or suggest, individually or in combination, 
performing parallel tempering on a first input state and subsequent input states to overcome one or more energy barrier until an energy barrier that cannot be overcome by parallel tempering is encountered; and 
terminating parallel tempering on the initial input state and 5subsequent input states in response to determining that the energy barrier cannot be overcome by parallel tempering.  
Therefore the combination of features is considered to be allowable.

Claim 17 is allowable for disclosing a method for hybrid quantum-classical information processing, the method comprising:
obtaining an initial input state of a quantum system, wherein the quantum system is associated with a corresponding non-convex energy landscape comprising multiple energy barriers;
performing quantum annealing and a cluster update algorithm on a sequence of input states until a completion of a first event, wherein quantum annealing is performed with dynamical quantum fluctuations and wherein performing quantum annealing on the sequence of input states comprises:		determining that an energy barrier that cannot be overcome by the cluster update algorithm is encountered;
in response to determining that an energy barrier that cannot be overcome by the cluster update algorithm is encountered, performing quantum annealing on the sequence of input states to overcome the energy barrier that cannot be overcome by the cluster update algorithm; and
determining that the completion of the first event has occurred.  
The closest references found 
Amin et al. (US Pub. 2015/0363708) in Fig. 12, paragraphs 0158-0164 discloses a hybrid computer including a digital computer and an analog computer performing tasks to find a solution to the problem, the hybrid computer programs the quantum processor to an initial state, using a programming subsystem to establish an evolution Hamiltonian on a quantum processor, and causing the quantum processor to be evolved towards a final state associated with the problem Hamiltonian, where an evolution subsystem is used to gradually remove the quantum fluctuations from the system of qubits. For example, the hybrid computer raises the height of barriers between the potential wells in the energy landscape of the qubits.
Hamze et al. (US Pub. 2015/0269124) in Fig. 10, paragraphs 0294-0295 also discloses a hybrid computing system, and the computer system analyses the sub-set of samples with a cluster analysis technique, the hybrid computer selects the sub-set of samples such that each sample in the sub-set of samples is close to the other samples in the sub-set of samples and analyses the sub-set of samples with a cluster analysis technique.
However, the prior art of record do not teach or suggest, individually or in combination, 
determining that an energy barrier that cannot be overcome by the cluster update algorithm is encountered; 
in response to determining that an energy barrier that cannot be 25overcome by the cluster update algorithm is encountered, performing quantum annealing on the sequence of input states to overcome the energy barrier that cannot be overcome by the cluster update algorithm.  
Therefore the combination of features is considered to be allowable.

Claim 21 is allowable for disclosing a method for hybrid quantum-classical information processing, the method comprising:
obtaining an initial input state of a quantum system;
performing quantum annealing and one or more of (i) parallel tempering, or (ii) a cluster update algorithm, on a sequence of input states until a completion of a first event, wherein quantum annealing is performed with dynamical quantum fluctuations, wherein performing quantum annealing and one or more of (i) parallel tempering, or (ii) a cluster update algorithm, on a sequence of input states comprises:		generating a plurality of replicas of the initial input state of the quantum system;
performing a first predetermined number of Metropolis updates for each replica at a given temperature;
growing a second predetermined number of Houdayer replicas;
determining whether a percolation threshold for an energy landscape associated with the quantum system is above or below 0.5;
in response to determining that the percolation threshold for the energy landscape associated with the quantum system is above 0.5, performing one or more Houdayer cluster moves on the replicas for temperatures less than a predetermined temperature value;
in response to determining that the percolation threshold for the energy landscape associated with the quantum system is below 0.5, performing one or more Houdayer cluster moves on the replicas for all temperatures;
performing quantum annealing for each replica at any temperature, comprising phasing in and out quantum fluctuations; and
performing parallel tempering Metropolis updates for a pair of neighboring temperatures; and
determining that the completion of the first event has occurred.  
The closest references found 
Amin et al. (US Pub. 2015/0363708) in Fig. 12, paragraphs 0158-0164 discloses a hybrid computer including a digital computer and an analog computer performing tasks to find a solution to the problem, the hybrid computer programs the quantum processor to an initial state, using a programming subsystem to establish an evolution Hamiltonian on a quantum processor, and causing the quantum processor to be evolved towards a final state associated with the problem Hamiltonian, where an evolution subsystem is used to gradually remove the quantum fluctuations from the system of qubits. For example, the hybrid computer raises the height of barriers between the potential wells in the energy landscape of the qubits.
Hamze et al. (US Pub. 2015/0269124) in Fig. 10, paragraphs 0073, 0086, 0248-0252 and 0294-0295 discloses a hybrid computing system, the computer system simulates the samples using parallel tempering. Hamze also teaches the hybrid computer selects the sub-set of samples such that each sample in the sub-set of samples is close to the other samples in the sub-set of samples and analyses the sub-set of samples with a cluster analysis technique. In paragraphs 0248-0252, Hamze further recites the system simulates a plurality of replicas of a system of interest. The computer simulates each replica with a different temperature. In parallel tempering, entries in pairs of replicas are compared and swapped following a Metropolis-Hastings like update rule.
However, the prior art of record do not teach or suggest, individually or in combination, 
performing a first predetermined number of Metropolis updates for each replica at a given temperature; 
growing a second predetermined number of Houdayer replicas; 
determining whether a percolation threshold for an energy landscape 25associated with the quantum system is above or below 0.5; 
in response to determining that the percolation threshold for the energy landscape associated with the quantum system is above 0.5, performing one or more Houdayer cluster moves on the replicas for temperatures less than a predetermined temperature value;  
30in response to determining that the percolation threshold for the energy landscape associated with the quantum system is below 0.5, performing one or more Houdayer cluster moves on the replicas for all temperatures;  24WO 2017/189052PCT/US2016/069381 
performing quantum annealing for each replica at any temperature, comprising phasing in and out quantum fluctuations; and 
performing parallel tempering Metropolis updates for a pair of neighboring temperatures.  
Therefore the combination of features is considered to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128 

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128